HODGES, Justice,
concurring specially:
The determinative issue on appeal is whether the Commissioner of Health erred when he failed to timely include the findings of fact and conclusions of law in his order as required under the Administrative Procedures Act, 75 O.S.1971 § 312.1
It is undisputed by the parties that the Certificate of Need of May 13,1976, did not contain findings of fact and conclusions of law, and that the purported findings of fact and conclusions of law were not filed until September 20, 1976, 101 days after the filing of appellants’ petition for review on June 11, 1976.
The purpose of requiring findings of fact has been reiterated many times by this Court. In Brown v. Banking Board, 512 P.2d 166, 168, we cited State v. Guardian Funeral Home, 429 P.2d 732 (Okl.1967) for the premise:
“Findings of administrative agency acting in a quasijudicial capacity should be a recitation of basic or underlying facts drawn from the evidence, and must be free from ambiguity which raises doubt as to whether board proceeded upon correct legal theory, and must be sufficiently stated to enable reviewing court to intelligently review order and ascertain if facts upon which order is based afford reasonable basis for order.”
It is fundamental that the failure to make required findings is fatal to the validity of administrative decisions regardless of whether there may be substantial evidence to support proper findings.2 It is also fundamental that findings of fact and conclusions of law must be timely made and concurrently filed with the final order so that the reviewing court and the parties may discern whether the order was supported by substantial evidence and whether the Board proceeded upon a correct legal theory. Failure to timely make the findings of fact and conclusions of law a part of the order results in a handicap to the party seeking judicial review of the actions of the Commission and impairs a determination that the order is supported by the facts and the law. The findings should be such that by reading the order, all parties may intelligently determine from the manner in which the Board coordinated and evaluated the evidence that there was a reasonable basis in accordance with the rule of law. Findings in general terms are not sufficient.
The statutory requirement that administrative boards make findings of fact in connection with their determinations is a matter of substance and not a mere technicality.3 The applicable statute, 75 O.S.1971 § 312, expressly states that findings of fact and conclusions of law are to be included in the final order. Unless findings of fact and conclusions of law are incorporated into the final order an opportunity is presented to “back into an order” by expediently drafting findings of fact to support an order previously made.4 The requirement that administrative boards make findings of fact is a means provided by the Legislature to guarantee that cases shall be decided according to the evidence and the law rather than from extra-legal considerations or arbitrarily. The requirement protects against Star Chamber methods and ensures the proper administration of justice.5
An order merely granting a certificate of need without simultaneously setting forth *214findings of fact and conclusions of law in the order does not comply with the requirement mandated by Oklahoma Administrative Procedures Act.6
I am authorized to state that Justice HARGRAVE concurs in the views expressed herein.

. See note 1 of the majority opinion.


. Anglo-American Shipping Co. v. Federal Maritime Commission, 310 F.2d 606 (9th Cir. 1962); Brown v. Banking Board, 512 P.2d 166, 168 (Okl.1973).


. Okla. Insp. Bur. v. State Bd. for Prop. & Cas. Rates, 406 P.2d 453, 456 (Okl.1965).


. See New Jersey Bell Telephone Co. v. Communication Workers of America, 5 N.J. 354, 75 A.2d 721 (1950).


. Saginaw Broadcasting Co. v. F.C.C., 96 F.2d 554, 559 (D.C.Cir. 1938); cert. den’d., 305 U.S. 613, 59 S.Ct. 72, 83 L.Ed. 391 (1938).


. See Allied Investment Co., Inc. v. Oklahoma Security Comm., 451 P.2d 952, 954 (Okl.1969).